Citation Nr: 0843141	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to October 29, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2006.  A transcript of the hearing 
has been associated with the claim file.  

In March 2007 the Board in part denied the veteran's claim. 

In June 2008 the United States Court of Appeals for Veterans 
Claims vacated the Board's decision regarding the issue of 
entitlement to a rating in excess of 10 percent prior to 
October 29, 2004 and remanded the issue for readjudication.


FINDING OF FACT

Prior to October 29, 2004, the veteran's PTSD was manifested 
by moderate occupational and social impairment with symptoms 
of disturbing dreams, sleep disturbance, problems with 
socialization, impaired short term memory and difficulty 
concentrating. 


CONCLUSION OF LAW

Prior to October 29, 2004 PTSD was 30 percent disabling. 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of January 2002 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until March 2006 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability rating resulting from the grant of service 
connection is proper, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the veteran 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded VA examinations.  A 
Travel Board haring was held.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2008), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2008).

The Board notes that the Secretary, acting within his 
authority to "adopt and apply a schedule of ratings," chose 
to create one general rating formula for mental disorders.  
38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By 
establishing one general formula to be used in rating more 
than 30 mental disorders, there can be no doubt that the 
Secretary anticipated that any list of symptoms justifying a 
particular rating would in many situations be either under- 
or over-inclusive.  The Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  This construction is not inconsistent with Cohen 
v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV. See38 C.F.R. § 4.126 (2001).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995). The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  In reaching a determination in this case, 
the Board has considered the whole of the evidence, to 
include the appellant's statements, the assigned GAF scores, 
and the medical opinions.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2008).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vet Center counseling records of December 2001 note the 
veteran was visibly shaking and had difficulty concentrating 
on the interview with overwhelming urges to establish what 
the veteran was allowed to do.  He reported increased 
nightmares since the World Trade Center attacks and intrusive 
thoughts of explosions on his ship in service.  Records of 
February 2002 note the veteran became teary eyed and felt sad 
but was able to maintain his composure.  

A Vet Center intake form of March 2002 notes the veteran 
denied any delusions, hallucinations, suicidal thoughts and 
homicidal thoughts.  He reported disorganized thinking and 
sleep disturbances which cause him to wake up at least once 
per night and can't fall asleep right away.  It was noted the 
veteran reported experiencing flashbacks and sleeplessness 
since the World Trade Center attacks; he has a long history 
of substance abuse but has been sober since 1993; and that he 
is divorced and has custody of his son.

Vet Center records of March 2002 note the veteran broke out 
into sweats and spoke anxiously when retelling the story of 
the explosion on board the ship.  The counselor noted you 
could see the fear he was re-experiencing.  Records of April 
2002 note that the veteran lived on the edge.  

At a VA examination of March 2002 the veteran reported 
experiencing symptoms of irritability; marked change in job 
performance and his relationship with his superiors; 
nightmares; disturbed sleep; exaggerated startle reaction; 
heightened anxiety; and intrusive memories just after 
experiencing an explosion on board the Newport News.  These 
symptoms persisted for about 1 to 2 years and then went into 
remission.  At the time of the examination the veteran was 
neatly and casually dressed, appropriately groomed, was alert 
and oriented although he did not know the exact date.  His 
speech was spontaneous, relevant, and at a normal rate and 
rhythm.  His thinking was logical, goal oriented, and without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  His mood was anxious and 
mildly dysphoric, affect was mood-congruent.  He described 
credible panic attacks.  He denied any suicidal or homicidal 
thoughts, ideations, intent or plans.  He denied current 
alcohol abuse or other substances.  Long term recall was 
grossly intact; short term recall and concentration were 
moderately impaired.  Judgment and insight were present.  He 
reported recurrence of nightmares, mild sleep disturbance, 
occasionally depressed mood, anxiety and intrusive memories.  
He was diagnosed with PTSD, chronic, in partial remission.  
His current GAF score was noted to be 65, reflecting mild 
symptoms and some impairment of social functioning.  GAF was 
61 to 69 in the previous year.  

Vet Center counseling records of May 2002 note the veteran 
was upset and felt he was low balled by C&P because he only 
received a 10 percent evaluation.  He noted he experienced 
anger and rage prevalent only with withdrawal.  It was noted 
he almost became tearful when talking about all his 
frustrations.  Records of July 2002 note the veteran reported 
constant nightmares and intrusive thoughts. He reported he 
jumped from job to job always getting fired.  His PTSD was 
noted to be chronic and severe.  August 2002 records note the 
veteran's war trauma was still chronic and severe.  It was 
noted he was stressed, was arguing with authority at work and 
becoming more rebellious.  In September 2002 he was noted to 
be visibly stressed and angry during his counseling session.  
In October 2002 he was reported to feel confused and helpless 
with his son.  He expressed his parenting skills were minimal 
but that he cared deeply about his son.  Later that same 
month it was noted he was deeply traumatized from the 
explosion on the ship in service and continued to re-
experience his trauma daily.  In November 2002 he was noted 
to be very anxious and hyper, and reported he stays in a 
constant state of agitation and fear.  

VA outpatient treatment records of April 2003 note the 
veteran reported symptoms of sleep disturbances, 
irritability, difficulty with intimacy, and past history of 
substance abuse.  He denied audio visual hallucinations.  He 
was noted to have normal hygiene and grooming, attention and 
concentration, recent and remote memory, and thought process.  
He denied any suicidal and homicidal thoughts, plans or 
ideations.  His judgment, insight and impulse control were 
noted as fair.  His GAF was 65.  A mental health assessment 
of June 2003 notes the veteran was reported to have the same 
GAF score of 65 and to be in the same condition as reported 
in April 2003.  

In August 2003 his GAF score was noted as 60.  Judgment and 
impulse control were good, insight was fair.  There were no 
homicidal or suicidal thoughts, plans or ideations.  He was 
reported to be restless.  Memory, thought process, hygiene 
and grooming were normal.  

Vet Center counseling records of September 2003 note the 
veteran was easily agitated and anxious.  

At a VA examination of November 2003 the veteran was noted to 
continue to meet the criteria for PTSD but with continued 
remission of or reduction in symptoms.  He was noted to be in 
partial to substantial remission.  He was noted to be alert 
oriented to place and person, he knew the month and year 
although not the date.  He reported smoking marijuana prior 
to the examination.  His speech was at normal rate and 
rhythm.  He denied hallucinations or delusions.  It was 
unclear if he had had a panic attack a few months before.  
There were no obsessive thoughts, and he reported adequate 
maintenance of personal hygiene and the ability to manage his 
finances, diet and other daily activities.  He described 
variable sleep patters with some fatigue during the day.  
Judgment and insight were present.  His GAF score was noted 
at 65.

Outpatient treatment records of October 29, 2004 note that 
the veteran's grooming and hygiene were normal.  He was 
reported to be restless with psychomotor agitation.  He was 
hypervigilant.  His concentration and recent memory were 
normal while his remote memory was noted to be abnormal with 
detailed memory of traumatic event.  His thought process was 
circumstantial.  He reported some paranoia while denying 
suicidal and homicidal ideations.  He reported violent 
behavior in the form of road rage.  He denied any 
hallucinations.  He reported experiencing moderate insomnia.  
His judgment, insight and impulse control were fair.  He was 
diagnosed with PTSD, major depressive disorder, panic 
disorder and generalized anxiety disorder.  

After a careful review of the evidence of record the Board 
finds that the evidence of record more nearly approximates an 
evaluation of 30 percent disabling prior to October 29, 2004.  
In that regards the Board notes that counseling records and 
VA outpatient treatment records for the time period prior to 
October 29, 2004 show that the veteran was stressed, with 
sleep disturbances, flashbacks, anxiety in re-experiencing 
the explosion on board his ship in service, had exaggerated 
startled response, intrusive memories and was reported to 
have problems with authority.  The Board acknowledges that at 
the VA examinations of March 2002 and November 2003 the 
veteran's thought was logical, goal oriented and without 
evidence of formal thought disorder; there were no 
hallucinations or delusions, and there were no suicidal or 
homicidal ideations; he was noted to have been married for 7 
years, although now divorced and to have been able to sustain 
other long term relationships since his divorce; he was 
reported to have an active social life; and GAF score was 
noted as 65 with a range of 61 to 69 for the previous year.  
However, it was also noted that the veteran did not know the 
exact date, short term recall and concentration were 
moderately impaired and he reported credible anxiety attacks.  
While in November 2003 the veteran was noted to be in partial 
to substantial remission with a reduction in symptoms, prior 
to that he was noted to have chronic and severe PTSD.  
Furthermore, the Board notes that the veteran at the Travel 
Board hearing testified that he had been having problems 
sleeping, had almost daily panic attacks since the 9-11 
events, was prone to get into fights and had occasional 
problems with his employers.  While the only GAF scores of 
record range between 61-69 and this is reflective of only 
mild symptoms, the counseling records for the time period 
prior to October 29, 2004 and VA outpatient treatment records 
as a whole described symptoms which more nearly approximate 
occupational and social impairment with occasional decrease 
in work efficiency.  Therefore, the Board finds that the 
veteran's overall disability picture is best represented by a 
30 percent evaluation.

The Board acknowledges the veteran's argument at the Travel 
Board hearing that the November 2003 examination should not 
have been used for rating purposes since the examiner noted 
that the veteran was under the influence of drugs at the time 
of the examination.  The examination report notes that the 
veteran had used marijuana an hour prior to the examination.  
The Board notes that the examiner is a medical professional 
who was able to observe the veteran during the examination 
and who could determine at the time whether the veteran was 
in a condition which would allow for his examination.  The 
examiner being aware of the veteran's use of drugs prior to 
the exam took into consideration the veteran's use of 
marijuana when assessing the veteran's PTSD.  The only aspect 
of the examination which appeared to be compromised was the 
assessment of the veteran's ability to concentrate which the 
examiner noted he could not properly assess as the veteran's 
lack of concentration could be due to his drug use.  Nothing 
in the record indicates that the veteran was impaired to an 
extent where an examination was not possible.  Furthermore, 
the examiner's assessment of the veteran's condition is 
consistent with treatment records contemporaneous to the 
examination which describe the veteran as being in partial to 
substantial remission with symptoms decreasing.  Therefore, 
the Board finds that the VA examination of November 2003 was 
adequate and could be used for rating purposes.

Furthermore, the Board finds that the symptoms are not severe 
enough to warrant an evaluation in excess of 30 percent 
disabling.  The evidence does not show circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; or impaired judgment due to PTSD prior to 
October 29, 2004.  Rather, the evidence of record establishes 
that the veteran's thought process was reported as normal, 
and he was oriented.  

The Board notes that at the Travel Board hearing of June 2006 
the veteran testified he experienced panic attacks almost 
daily since the September 11, 2001 (9/11) attacks.  However, 
while the VA examination of March 2002 noted reports of 
credible panic attacks, these were not noted to be on a daily 
basis.  Furthermore, the VA examination of November 2003 
noted that it was unclear if the veteran had had a panic 
attack a few months before.  Lay evidence is one type of 
evidence that must be considered, if submitted, when a 
veteran's claim seeks disability benefits.  In fact, 38 
C.F.R. § 3.307(b) clearly states that the factual basis for 
proving the existence of a chronic disease may be established 
by "medical evidence, competent lay evidence or both."  
Thus, nothing in the regulatory or statutory provisions 
described above require both medical and competent lay 
evidence; rather, they make clear that competent lay evidence 
can be sufficient in and of itself.  Buchanan  v. Nicholson, 
451 F.3d 1331 (2006).  This is not to say that the Board may 
not discount lay evidence when such discounting is 
appropriate.   Rather, the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Nor do we hold 
that the Board cannot weigh the absence of contemporaneous 
medical evidence against the lay evidence of record.  
Buchanan, supra.  The Board finds the veteran's reports of 
almost daily panic attacks since 9/11 to be unreliable.  
While panic attacks were noted in the VA examination of March 
2002, in November 2003 it was not even clear if the veteran 
had had a panic attack a few months before.  Moreover, no 
panic attacks were noted at any other time during the appeal 
period.  The Board finds the veteran's statements at the time 
treatment was being rendered to be more reliable than the 
statements made years later at the Travel Board hearing.  

Finally, the Board notes that records of August 2002 note 
that the veteran's PTSD was chronic and severe; in October 
2002 he was noted to be confused and helpless; and, in 
November 2002 he was noted to be very anxious, hyper and in a 
constant state of agitation and fear.  However, prior to the 
reported symptoms the VA examination of March 2002 noted his 
PTSD to be in partial remission and his GAF score was noted 
to be 65 which is reflective of mild symptoms.  Similarly, 
shortly after the reported symptoms in April 2003 and June 
2003 his GAF score was noted to be 65.  Therefore, while 
there may have had a temporary exacerbation of symptoms 
during the latter part of 2002, the overall evidence shows 
that this was only temporary and not a permanent increase in 
the severity of the veteran's PTSD.  Therefore the Board 
finds that the severity of the veteran's PTSD prior to 
October 29, 2004 most closely approximates a 30 percent 
evaluation.  The 30 percent evaluation contemplates the 
temporary exacerbation of symptoms during 2002.  In essence 
the Board finds that he does not have occupational and social 
impairment with reduced reliability and productivity. 

The Board has considered all of the evidence of record and 
finds that the competent evidence of record more nearly 
approximates a higher evaluation reflective of symptoms which 
show occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks for the time period 
prior to October 29, 2004.  Based on the foregoing, the Board 
finds that the level of severity of the veteran's PTSD is 
best reflected by a 30 percent evaluation for the time period 
prior to October 29, 2004. See 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).

Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his post-traumatic stress 
disorder.  Furthermore, the post-traumatic stress disorder 
has not had such an unusual impact on employment as to render 
impractical the application of regular schedular standards.  
There is no indication that he was or would have been unable 
to maintain regular employment during the time period in 
question.  In fact, at the November 2003 VA examination he 
reported had been employed at a cemetery since 1974 and takes 
occasional time off from work.  He did not attribute his 
absences of work to his PTSD symptoms.  Since factors 
connoting an unusual or exceptional disability picture are 
not shown, referral for extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


